Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 1 March 1807
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dearest Ellen
                            
                            Washington Mar. 1. 07.
                        
                        I am afraid I shall be bankrupt in my epistolary account with Anne & yourself. however the tide of
                            business, like that of the ocean, will wait for nobody. I send for Cornelia a little poem, the grasshopper’s ball, to
                            begin her collection. the yankee story is for yourself. thank Mary for her letters, but tell her it is written in a cypher
                            of which I have not the key. she must therefore tell it all to me when I come home. I shall write to Anne by the cart,
                            because it will carry a box of flower roots which I shall consign to her care, but not to be opened till we get to
                            Monticello, & have every thing ready for planting them as soon as they are opened. I shall write by this post to your
                            Mama, so I conclude with my kisses to you all.
                        
                            Th: Jefferson
                            
                        
                    